Title: From Benjamin Franklin to William Franklin, 28 August 1767
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, August 28, 1767.
I have no letter of yours since my last, in which I answered all preceding ones.
Last week I dined at Lord Shelburne’s, and had a long conversation with him and Mr. Conway (there being no other company), on the subject of reducing American expence. They have it in contemplation to return the management of Indian affairs into the hands of the several provinces on which the nations border, that the colonies may bear the charge of treaties, &c. which they think will then be managed more frugally, the treasury being tired with the immense drafts of the superintendants, &c. I took the opportunity of urging it as one means of saving expence in supporting the out-posts, that a settlement should be made in the Illinois country; expatiated on the various advantages, viz. furnishing provisions cheaper to the garrisons, securing the country, retaining the trade, raising a strength there which on occasion of a future war, might easily be poured down the Missisippi upon the lower country, and into the Bay of Mexico, to be used against Cuba, or Mexico itself, &c. I mentioned your plan, its being approved by Sir William Johnson, the readiness and ability of the gentlemen concerned to carry the settlement into execution with very little expence to the crown, &c. &c. The Secretaries appeared finally to be fully convinced, and there remained no obstacle but the Board of Trade, which was to be brought over privately before the matter should be referred to them officially. In case of laying aside the Superintendants, a provision was thought of for Sir William Johnson, &c. We had a good deal of farther discourse on American affairs, particularly on paper money: Lord Shelburne declared himself fully convinced of the utility of taking off the restraint, by my answer to the report of the Board of Trade. General Conway had not seen it, and desired me to send it to him, which I did next morning. They gave me expectation of a repeal next session, Lord Clare being come over: but they said there was some difficulty with others at the board who had signed that report: for there was a good deal in what Soame Jenyns had laughingly said when asked to concur in some measure, I have no kind of objection to it, provided we have heretofore signed nothing to the contrary. In this conversation I did not forget our main Pennsylvania business, and I think made some farther progress, though but little. The two Secretaries seemed intent upon preparing business for next parliament, which makes me think, that the late projects of changes are now quite over, and that they expect to continue in place. But whether they will do much or little, I cannot say.

Du Guerchy the French Ambassador is gone home, and Monsieur Durand is left Minister Plenipotentiary. He is extremely curious to inform himself in the affairs of America; pretends to have a great esteem for me, on account of the abilities shown in my examination; has desired to have all my political writings, invited me to dine with him, was very inquisitive, treated me with great civility, makes me visits, &c. I fancy that intriguing nation would like very well to meddle on occasion, and blow up the coals between Britain and her colonies; but I hope we shall give them no opportunity.
I write this in a great hurry, being setting out in an hour on another journey with my steady good friend Sir John Pringle. We propose to visit Paris. Durand has given me letters of recommendation to the Lord knows who. I am told I shall meet with great respect there; but winds change and perhaps it will be full as well if I do not. We shall be gone about six weeks. I have a little private commission to transact of which more another time. Communicate nothing of this letter but privately to our friend Galloway. I am your affectionate father,
B. Franklin.
